1                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
2
     JOAQUIN CARCAÑO, et al.,        )     1:16CV236
3                                    )
              Plaintiffs,            )
4                                    )
     v.                              )
5                                    )
     PATRICK McCRORY, in his         )
6    Capacity as Governor of North   )
     Carolina, et al.,               )
7                                    )
              Defendants,            )
8                                    )
              and                    )
9                                    )
     PHIL BERGER, in his official    )
10   Capacity as President Pro       )
     Tempore of the North Carolina   )
11   Senate; and TIM MOORE, in his   )
     Official capacity as Speaker of )
12   The North Carolina House of     )     Winston-Salem, North Carolina
     Representatives.                )     July 17, 2019
13                                   )     4:05 p.m.
              Intervenor-Defendants. )
14   ______________________________

15          EXPEDITED TRANSCRIPT OF THE TELEPHONE CONFERENCE
                BEFORE THE HONORABLE THOMAS D. SCHROEDER
16                    UNITED STATES DISTRICT JUDGE

17   APPEARANCES:
     For the Plaintiff:     ANDREW C. NOLL, ESQ.
18                          DEVI M. RAO, ESQ.
                            JENNER & BLOCK, LLC.
19                          1099 New York Avenue, NW Suite 900
                            Washington, DC 20005.
20
                            SCOTT B. WILKENS, ESQ.
21                          WILEY REIN LLP
                            1776 K Street, N.W.
22                          Washington, DC 20006

23                          JAMES D. ESSEKS, ESQ.
                            IRENA COMO, ESQ.
24                          AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                            125 Broad Street, 18th Floor
25                          New York, New York 10004




     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 1 of 27
                                                                           2


1    APPEARANCES (Continued)

2
     For the Defendants:
3
     (State of NC,
4    Governor McCrory,
     DPS)                   OLGA E. VYSOTSKAYA, ESQ.
5                           AMAR MAJMUNDAR, ESQ.
                            NC DEPARTMENT OF JUSTICE
6                           P. O. Box 629
                            Raleigh, North Carolina 27602
7
     (UNC)                  KRISTEN A. LEJNIEKS, ESQ.
8                           CONOR MALONEY, ESQ.
                            JONES DAY
9                           51 Louisiana Avenue, N.W.
                            Washington, DC 20001.
10

11                          THOMAS C. SHANAHAN, ESQ.
                            CAROLYN C. PRATT, ESQ.
12                          UNIVERSITY OF NORTH CAROLINA
                            GENERAL ADMINISTRATION
13                          910 Raleigh Road
                            Chapel Hill, North Carolina 27514
14
     (Intervenors)          GENE SCHAERR, ESQ.
15                          ROBERT POTTER, ESQ.
                            SCHAERR DUNCAN, LLP
16                          1717 K Street, NW, Suite 900
                            Washington, DC 20006
17
     Court Reporter:        BRIANA NESBIT, RPR
18                          Official Court Reporter
                            P.O. Box 20991
19                          Winston-Salem, North Carolina 27120

20

21

22

23

24
         Proceedings recorded by mechanical stenotype reporter.
25        Transcript produced by computer-aided transcription.

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 2 of 27
                                                                            3


1                           P R O C E E D I N G S

2              THE COURT:    Okay.   I think we're on the record here

3    and have everybody.    This is 16CV236, Carcano, et al. versus

4    Governor Cooper, et al.

5              I have a list of folks who I think are going to be

6    speaking and are present.     Let me go down the list and take

7    roll just so I have it for the record, if I can.         Let me start

8    with the Plaintiffs.    If you want to introduce whoever is on

9    the phone and indicate who intends to be taking the lead, that

10   would be helpful.

11             MR. NOLL:    Sure, Your Honor.     So this is Andrew Noll

12   from Jenner & Block on behalf of the Plaintiffs.         I have also

13   on the line with us James Esseks from the ACLU, Irena Como from

14   the ACLU of North Carolina, Devi Rao from Jenner & Block, and

15   Scott Wilkens from Wiley Rein; and depending on the topic, I

16   will be doing primarily the speaking from the Plaintiffs' side.

17             THE COURT:    Good afternoon and thank you.

18             How about for the State of North Carolina and

19   Governor Cooper's office?

20             MS. VYSOTSKAYA:     Your Honor, this is Olga Vysotskaya

21   for the Executive Branch Defendants, and Mr. Majmundar is with

22   me in the room.   So to the extent his participation would be

23   required, he might speak as well.

24             THE COURT:    All right.    And Legislative Intervenors?

25             MR. SCHAERR:     Yes, good afternoon, Your Honor.       This

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 3 of 27
                                                                            4


1    is Gene Schaerr, and I'm joined by Bob Potter.         Depending on

2    the topic, I will be doing most of the speaking.

3              THE COURT:    All right.    Thank you.

4              And the UNC Defendants, are they here as well?

5              MS. LEJNIEKS:     Good afternoon, Your Honor.      This is

6    Kristen Lejnieks of Jones Day for the UNC Defendants, and I

7    have with me on the line Conor Maloney, also of Jones Day, and

8    Thomas Shanahan and Carolyn Pratt of the University.

9              THE COURT:    All right.    Thank you.

10             Well, good afternoon to all of you.        Thank you for

11   taking the time to be available, and I thought maybe I could

12   cover just a few things briefly with you on the phone rather

13   than calling you all in yet for another hearing.

14             I have the most recent proposed consent judgment and

15   decree, and I've spent some time reviewing it.         And I had just

16   a few questions, and I thought maybe this would be the best way

17   to address them.    I think they are mostly going to be directed

18   to the Plaintiffs.

19             Let me say that I'm entertaining considering

20   generally entering the consent decree to the extent it

21   memorializes the statement I had in my prior opinion, which I

22   regard to be a somewhat narrow statement of the law.         It's

23   indicating the scope of Section 2, that is, that it's not an

24   independent, alternate basis for regulation.

25             And I have some questions, though, about the consent

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 4 of 27
                                                                            5


1    decree because in some portions it seems to exceed that, and I

2    don't know if that's intentional.      If not, then I think it

3    could probably be easily fixed.

4              Let me say, first of all, it would appear that

5    there's agreement around the table that nothing in the consent

6    decree is intended to prohibit the Executive Branch Defendants

7    or their successors from the application of any act of the

8    General Assembly as it might apply or not apply to any person

9    who's transgender.

10             Is that your understanding of your position now in

11   the case as to the Plaintiffs?

12             MR. NOLL:    Your Honor, to clarify that, any act of

13   the General Assembly other than to the extent Section 2 of H.B.

14   142 could be interpreted inconsistent with Your Honor's opinion

15   in the motion to dismiss, but I -- it is the case that the

16   consent decree is not meant or intended to affect in any way

17   the application of any other criminal law or civil law to

18   individuals who are transgender.

19             THE COURT:    Okay.   So, for example, trespass law,

20   that would be an act of the General Assembly that, in your

21   view, is not intended to be covered within the scope of the

22   consent decree?

23             MR. NOLL:    That's right, Your Honor.       The intention

24   of the terms "otherwise lawful" in paragraph 2 of the consent

25   decree, it intended to indicate that the consent decree only

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 5 of 27
                                                                           6


1    reaches the application of Section 2 to bar, prohibit, block,

2    deter, or impede individuals from using public facilities.

3                THE COURT:    All right.    So whether or not a trespass

4    law could or would apply to any person would be subject to

5    other litigation down the road.        Is that your view?

6                MR. NOLL:    Yes, Your Honor, again to the extent it

7    was -- you know, to the extent Section 2 was not -- of H.B. 142

8    was not being used as, you know, the reason to bar individuals.

9    To the extent the trespass law otherwise applies, that would be

10   the subject of litigation outside the scope of this litigation.

11               THE COURT:    Okay.   All right.

12               Does anybody on the phone have a different view of

13   that?

14               All right.    Hearing none, I'm going to then take it

15   that all parties are in agreement that the limited scope of the

16   consent decree is Section 2 of H.B. 142, and it leaves -- would

17   leave the State and the Executive Branch Defendants and others

18   free to litigate for another day whether or not some other act

19   of the General Assembly, for example, trespass law, could or

20   could not be used against any person based on their use of any

21   facility.

22               So that I think then takes me to paragraph 10 of the

23   proposed consent decree.      It is a whereas paragraph, but it

24   strikes me that it seeks to be broader than the terms of the

25   decretal paragraphs.      I don't know if that was intentional by

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 6 of 27
                                                                           7


1    the Plaintiffs or whether it was not; but in its current form,

2    I have difficulty signing a decree with paragraph 10 written

3    the way it is.

4              It speaks to the issue of whether any executive

5    agency or the officer, employee, or agent can promulgate any

6    regulation under Section 2 of H.B. 2.       The issue of whether

7    there is any other act of the General Assembly that authorizes

8    rule-making was never addressed, to my recollection, in the

9    litigation.

10             So I'm not sure what paragraph 10 is seeking to

11   accomplish.   I don't know how necessary it is for the draft

12   because it's a whereas paragraph and not a portion of the

13   decree.

14             So let me ask the Plaintiffs, Mr. Noll, what is the

15   purpose of paragraph 10?     How necessary is it in this decree?

16             MR. NOLL:    Certainly, Your Honor.      The intent of

17   paragraph 10 is meant to refer back to Section 2, which

18   prohibits state agencies, among other entities, including

19   boards, offices, and departments, from regulation of access to

20   multi-occupancy restrooms, showers, and changing facilities.

21             So in our view, the whereas clause is just meant to

22   say that consistent with Section 2 there's currently a

23   prohibition on these entities that are listed in paragraph 10

24   from promulgating regulations which would prevent transgender

25   people from using facilities in accordance with their gender

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 7 of 27
                                                                            8


1    identity, because that would be a regulation of access.

2              THE COURT:    The legislation -- the statute, though,

3    has the proviso unless in accordance with an act of the General

4    Assembly, I believe.    So that's missing from paragraph 10, and

5    I don't know what the authority of the General Assembly -- what

6    the authority, rather, of rule-making is that's been granted by

7    the General Assembly, and paragraph 10 seems to have written

8    that out, which to me would not be respecting the statute.            And

9    that's my concern with it.

10             MR. NOLL:    I see.   So Your Honor's concern is with

11   the absence of the final clause:      "Except in accordance with an

12   act of the General Assembly"?

13             THE COURT:    Well, substantively that's my concern.

14   When you add that, it seems to me to say no more than parrot

15   the language of the statute; in which case, I don't understand

16   the purpose of paragraph 10 because that's what the statute

17   says.

18             MR. NOLL:    Well, Your Honor, I can certainly say that

19   the intent was not to reach farther than the statute.          I can

20   confirm that's the case.

21             To the extent it is only a whereas paragraph

22   discussing sort of the general reasoning behind the consent

23   decree, I don't think it's necessarily essential to the actual

24   decretal paragraphs that follow.

25             THE COURT:    All right.    Are you saying you're willing

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 8 of 27
                                                                           9


1    to eliminate that paragraph?

2              MR. NOLL:    I, of course, would like to discuss it

3    with both cocounsel and the Executive Branch Defendants, seeing

4    this as an agreed-to consent decree, but I think -- I can

5    confirm the intent was not to reach any farther than Section 2

6    as written and enacted by the legislature.

7              THE COURT:    Okay.    Well, I would have concerns if it

8    remained, significant concerns, particularly if there's an

9    effort to have this decree applied down the road to other

10   persons as indicated in paragraph 17 through issue preclusion

11   and collateral estoppel.     That needs to be addressed.       I think

12   your options are you can eliminate it.       If you decide to parrot

13   the statute, then, as I said, I wonder what value it is,

14   because all it does is repeat what's in the statute, but I

15   leave that to you all.

16             MR. NOLL:    Okay.    I think from Plaintiffs'

17   perspective, Your Honor, we would be fine eliminating paragraph

18   10, subject to the Executive Branch Defendants' agreement as

19   well, of course.

20             THE COURT:    Okay.

21             MS. VYSOTSKAYA:      Your Honor, this is Olga Vysotskaya.

22   I think from the Executive Branch perspective, we would also be

23   willing to eliminate that paragraph.       We would like to have

24   just maybe a very short, serious -- or confirmation of that

25   provision, but I think we will get there.

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 9 of 27
                                                                            10


1               THE COURT:    All right.    Paragraph 16 is just a typo.

2    The last line -- I think technically the title is district

3    judge, not district court judge.       So you can strike court.        If

4    it shows up anywhere else, you can do that as well.

5               Paragraph 17, there is language in this, and I guess

6    it was in a prior version that didn't come up, that indicates

7    an intent for some aspect of this to be binding for purposes of

8    issue preclusion, claim preclusion in all future actions,

9    including through nonmutual offensive collateral estoppel.

10              I was curious as to that and the legal effect of that

11   in a whereas clause versus what's in the two paragraphs of the

12   decree.   I'm sensitive to a couple of issues.        One is the

13   concern that the Legislative Defendants have raised about

14   constant federal oversight through a consent decree down the

15   road, if I were to apply this to future administrations.

16              Two, I don't have any current indication that anybody

17   would ever take a position contrary to Section 2 of H.B. 142,

18   and to my knowledge, in this case nobody has, with the possible

19   exception of the school administrator on the coast of North

20   Carolina that was the subject of an affidavit earlier in this

21   case.

22              With those concerns in mind, Mr. Noll, maybe you can

23   address the intent of paragraph 17 and, two, what legal effect,

24   if any, you think it has since it's in the whereas clause and

25   not elsewhere.

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 10 of 27
                                                                            11


1                MR. NOLL:    Certainly, Your Honor.    So I think the

2    intent was to be -- to make clear that the consent decree runs

3    against the Executive Branch for, you know, any person that

4    attempts to use a restroom consistent with their gender

5    identity.

6                Now, the question of nonmutual offensive collateral

7    estoppel, we understand that it's typically one that's raised

8    in whatever proceeding in which an individual attempts to use

9    this agreement as -- in an offensive manner, and the important

10   inquiry under the Supreme Court's case law in that respect is

11   the intent of the party against whom the provision is trying to

12   be enforced with respect to that provision.

13               And so we think that question, the intent of the

14   party, in this case the Executive Branch Defendants, to agree

15   to some limitations, would be something that would be litigated

16   in the proceeding in which the consent decree is attempted to

17   be used in an offensive manner, which may very well be in a

18   state court action to the extent that, you know, Section 2 of

19   H.B. 142 was attempted to be invoked in a trespassing action,

20   for example.

21               THE COURT:    So by the language of paragraph 17 and

22   the definitions that you've given to the parties, the consent

23   parties, as I read the document, are defined as the Plaintiffs

24   and the current Executive Branch Defendants; is that right?

25               MR. NOLL:    The Executive Branch Defendants includes

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 11 of 27
                                                                            12


1    all of their successors as well.

2               THE COURT:    Well, I don't read the decree to say

3    that.   I'm looking at paragraph 8, and it defines Plaintiffs

4    and Executive Branch Defendants as the consent parties, and in

5    paragraph 1 of the decree, it specifically adds successors in

6    addition to the consent parties.       That suggests to me that the

7    consent parties are the current administration, Executive

8    Branch Defendants, and the Plaintiffs.

9               So I guess what I'm saying is I'm not clear on what

10   the legal binding effect, if any, is of a whereas clause, but

11   under the current agreement, it appears to be between the

12   current Executive Branch Defendants and the Plaintiffs.

13              Does any other party want to address that?         Let me go

14   down the list here.     Let me start with the State.

15              MS. VYSOTSKAYA:     Yes, Your Honor, this is

16   Olga Vysotskaya.    We would tend to agree with the Court's

17   interpretation that whereas clause is not binding and that the

18   intent of the parties would be left subject to interpretation

19   by the court in which this clause is going to be asserted by

20   certain individuals.     So we agree with your thinking there on

21   that issue, and we agree with what Mr. Noll has said, that the

22   intent would be interpreted in other proceedings if that clause

23   is ever invoked as a court of action in some type of

24   proceedings.

25              THE COURT:    What about the UNC Defendants,

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 12 of 27
                                                                            13


1    Ms. Lejnieks?

2               MS. LEJNIEKS:    We have taken no position on this

3    consent decree, Your Honor.

4               THE COURT:    All right.    Mr. Schaerr, do you want to

5    be heard at all as to that?

6               MR. SCHAERR:    Yes, Your Honor.     There seems to be a

7    disconnect between what the Executive Branch Defendants just

8    said and what the Plaintiffs just said.        I gathered the

9    Plaintiff said they view this as extending to the successors of

10   the current executive branch, which, of course, would be a

11   problem from the standpoint of the Legislative Intervenors.

12              The Executive Branch, though, seems to be taking the

13   position that we should leave that issue up for interpretation

14   by any courts that interpret this decree in the future, but we

15   don't think that makes sense either.       It ought to be clear one

16   way or another, and, you know, we think it should be -- if the

17   Court is going to enter a decree, we think it ought to be

18   limited to the current Executive Branch Defendants and not

19   their successors.

20              THE COURT:    All right.    Well, as I read it currently,

21   given the definitions that are made, the consent parties are

22   the current parties to the litigation, not necessarily their

23   successors, and I would read paragraph 17 to seek to reflect an

24   agreement between those parties for purposes of issue

25   preclusion, et cetera, but not to anybody beyond those parties.

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 13 of 27
                                                                            14


1                It's also not clear to me, Mr. Noll, in paragraph 17

2    whether -- when you say to be binding, whether that means the

3    consent decree or whether that means the construction of H.B.

4    142 contained in the consent decree, which is the language of

5    the first three lines of paragraph 17.

6                MR. NOLL:    Your Honor, I think it's meant to be the

7    terms of the consent decree, so which would include the

8    construction that is -- so it's intended for the consent decree

9    to clarify, and then it provides the clarification "and to be

10   binding."   So "and to be binding," in our view, is meant to

11   modify the consent decree.

12               THE COURT:    All right.   The next question I had then

13   was in the decree portion, paragraph 1, given what we've talked

14   about as to how Section 2 of H.B. 142 has the proviso that any

15   other act of the General Assembly is not within the realm of

16   Section 2, if you will, I was curious as to what the meaning of

17   the last sentence of Section -- or paragraph 1 is.          It doesn't

18   talk about other acts of the General Assembly.         It talks about

19   future legislation.

20               Is there any intent in paragraph 1 to expand the

21   scope of the agreement about the scope of Section 2 to all acts

22   other than future legislation?      That is --

23               MR. NOLL:    No, Your Honor.   In fact, I think the

24   opposite.   The final sentence was meant to provide that both

25   Plaintiffs and the Executive Branch are not precluded from

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 14 of 27
                                                                            15


1    either challenging, potentially in the case of Plaintiffs, or

2    acting in accordance with, in the instance of the Executive

3    Branch Defendants, any future legislation that amends, changes,

4    or otherwise alters either H.B. 142 or the issues otherwise at

5    issue in this case.     I think it was meant to be clear that the

6    section refers only to and only discusses the construal of

7    Section 2 of H.B. 142 as it currently exists.

8               THE COURT:    Do you have, Mr. Noll, any other issues

9    you want to raise in light of our discussion today?          I am just

10   going to go down the list with the lawyers and make sure

11   everybody has had an opportunity to comment.

12              MR. NOLL:    I think that's all from the Plaintiffs at

13   this time, Your Honor.

14              THE COURT:    All right.    And how about from the State?

15              MS. VYSOTSKAYA:     No, Your Honor, we don't have any

16   other issues to discuss.

17              THE COURT:    All right.    Ms. Lejnieks, does UNC wish

18   to be heard on any issue?

19              MS. LEJNIEKS:    No, Your Honor, thank you.

20              THE COURT:    And, Mr. Schaerr, any comment on any of

21   the discussion today you want to be heard on?

22              MR. SCHAERR:    No, Your Honor, nothing beyond the

23   points that we've already made on all of this.

24              THE COURT:    All right.    So my understanding is that

25   the Plaintiff is -- you want to check with your folks to

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 15 of 27
                                                                            16


1    determine whether you're in agreement -- or, rather, they are

2    in agreement with what I understood would be your inclination,

3    and that is to strike paragraph 10.       Is that right, Mr. Noll?

4               MR. NOLL:    Your Honor, I think the Plaintiffs can

5    represent that we would be willing to strike paragraph 10 upon

6    agreement, of course, with the Executive Branch, which I

7    understood Ms. Vysotskaya agreed to.

8               MS. VYSOTSKAYA:     Yes, Your Honor, we would be willing

9    to strike that paragraph as well.

10              THE COURT:    Okay.   All right.    Give me just a moment.

11   I think if you would -- if the Plaintiffs would strike

12   paragraph 10 and -- give me just a moment here.

13              I think if you would strike 10 and then make the one

14   typo correction in paragraph -- what is now paragraph 16,

15   strike the word "court" and then resubmit it, then I will

16   consider that draft in light of our discussion today and

17   keeping in mind everybody's prior comments and objections as

18   well.

19              Does anybody have any questions -- well, let me say

20   before I leave that.     Today is Wednesday.     I'm presuming you

21   could probably get that figured out by at the latest the end of

22   the week and submit a revised version before the end of the day

23   Friday.   Is that a possibility, Mr. Noll?

24              MR. NOLL:    From the Plaintiffs' perspective, yes,

25   that's a possibility, Your Honor.

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 16 of 27
                                                                            17


1               THE COURT:    And, Ms. Vysotskaya, is that yours as

2    well?

3               MS. VYSOTSKAYA:     That's right, Your Honor.

4               THE COURT:    Okay.   All right.    So the sooner you

5    submit it, the sooner I will consider it, but if you would

6    resubmit it.   Since it's eliminating information and not

7    adding, then I think no party has any burden to file anything

8    further, but the parties are free to do that, if they wish.

9               Mr. Schaerr, do you have any interest in filing

10   anything further?

11              MR. SCHAERR:    Well, I think the main issue that seems

12   to still be hanging is whether this decree would bind the

13   successors of the current executive branch officials, and I

14   just -- I wonder whether the Court wants to leave that hanging

15   or perhaps ask for a clarifying statement that it does not bind

16   the successors of the current executive branch officials.

17              THE COURT:    Hold on just a minute.      Well, I know

18   we've addressed this before, so I don't want to address it at

19   length.

20              Mr. Noll, what is the benefit of the decree from your

21   point of view?

22              MR. NOLL:    Your Honor, I think the benefit is a

23   couple of things.    Most importantly, in our view, it would put

24   in place a judicially enforceable order codifying the

25   interpretation of the law that Your Honor gave in the motion --

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 17 of 27
                                                                            18


1    order involving the motion to dismiss.        In our view, that's

2    important because although we'll get less relief than

3    Plaintiffs could otherwise get from trial or after appeal on

4    Section 2, it at least provides some -- you know, an order that

5    can be enforced regarding the -- Your Honor's statement of the

6    law.   And in our view, that would remedy, although not to its

7    full extent, the equal protection violation that we believe we

8    have plausibly alleged about the barrier of individuals to seek

9    accommodations under the preemption provision of Section 2.            So

10   it provides a level of both the ability to enforce an

11   interpretation and in a colloquial sense an understanding and

12   clarity of what the law itself means.

13              THE COURT:    Okay.   Was there ever -- I mean,

14   honestly, was there ever any reasonable debate about what

15   Section 2 meant?    I mean, I thought my statement about it was

16   simply a statement of the express terms of the law, that is,

17   that a law that prohibits things cannot be the grant of an

18   affirmative, independent basis for regulation.

19              MR. NOLL:    So I think given Your Honor's

20   construction, if that is the construction of the law, there is

21   no debate.   However, we have concerns both based on the

22   contemporaneous statements about the law as well as, frankly,

23   Your Honor, the briefing that Intervenors have submitted since

24   we've proposed the consent decree.       In their most recent

25   submission, they argue that the consent decree would limit how

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 18 of 27
                                                                            19


1    state officers can apply trespass and other laws, including how

2    the attorney general cooperates with local law enforcement.

3               In our view that at least suggests some implicit

4    concern or a contention that H.B. 142 itself can be used --

5    could possibly be used in an effort to bar individuals from

6    using the restrooms consistent with their gender identity, and

7    so that seems to be consistent with the argument that some have

8    made at the motion to dismiss stage that H.B. 142 simply

9    returns the state to the status quo before H.B. 2.          And we

10   think if that is what the law says, as Your Honor interpreted

11   in the motion to dismiss, then we're comfortable with entering

12   a consent decree that codifies and confirms that

13   interpretation.

14              But I do think there is some potential debate, albeit

15   Your Honor may not believe it reasonable given your

16   construction, that from Plaintiffs' perspective, we were

17   unwilling to sort of end this litigation without some certainty

18   about what the law means and the ability to enforce that

19   interpretation, if necessary.

20              THE COURT:    All right.    Mr. Schaerr, do you want to

21   be heard any further?

22              MR. SCHAERR:    No, Your Honor.

23              THE COURT:    Let me ask:    What's the practical burden

24   on future administrations given the interpretation of Section 2

25   and the plain language of Section 2 in a practical real sense?

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 19 of 27
                                                                            20


1               MR. SCHAERR:    If the Court were to enter the proposed

2    consent decree?

3               THE COURT:    Yes.

4               MR. SCHAERR:    Well, I think one -- certainly one

5    concern that we have is just a general concern about any

6    federal court order that's going to subject the organs of the

7    North Carolina state government to any kind of ongoing federal

8    court supervision.    And, you know, if there's a -- if there's a

9    disagreement about how to interpret H.B. 142, that -- you know,

10   that ought to be worked out in the ordinary way without anybody

11   running to federal district court to accuse the other side of

12   violating a court order.

13              THE COURT:    All right.    Okay.   Does anybody have

14   any -- go ahead.

15              MR. SCHAERR:    It seems to me that's the flip side of

16   Your Honor's point about the clarity of H.B. 142.         If it's

17   clear, then why is there a need for a consent decree at all?

18   If it's unclear and it's going to be -- and the Court's order

19   is going to be binding on the successors of the current

20   Executive Branch Defendants, then that's exactly the problem

21   that the Legislative Intervenors are concerned about just

22   institutionally.

23              THE COURT:    I understand the institutional and

24   federalism concern.     As a practical matter, the interpretation

25   that I put in my opinion, which is memorialized in the consent

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 20 of 27
                                                                            21


1    judgment and decree, I understood to be one that everybody

2    involved in this lawsuit, including the Legislative

3    Intervenors, accept as a plain reading and proper reading of

4    the statute.

5               Am I right about that, Mr. Schaerr?

6               MR. SCHAERR:    I think that's true, Your Honor.

7               THE COURT:    So in light of that, I guess the question

8    is, on the one hand, from a federalism point of view -- I

9    appreciate the argument that federal courts should not be in

10   the business of directing states not to do things unless

11   there's some indication that there's a need for that.

12              On the other hand, everybody has agreed here to what

13   it is they're agreeing not to do.       So I'm having a -- well, let

14   me put it this way.     I think there's an argument on the

15   Plaintiffs' side that there's no real burden here because

16   everybody seems to be in agreement that the statute is pretty

17   clear on its face.

18              MR. SCHAERR:    Well, again, institutionally, Your

19   Honor, the concern that we would have is that if there is a

20   dispute down the road about the proper application of H.B. 142,

21   the existence of the consent decree would provide an immediate

22   avenue for federal court jurisdiction over the dispute which

23   might not otherwise exist.      The dispute might come up in a

24   context where but for the Court's decree, the dispute needed to

25   be resolved in state court.

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 21 of 27
                                                                            22


1               THE COURT:    In light of the plain reading, though, of

2    Section 2, would it not be highly unlikely that there would

3    ever be a dispute, because any -- if there is an effort down

4    the road, and I don't know what it would be -- but if there is

5    an issue involving the application of trespass or some other

6    law, the decree and the statute itself specifically exempt that

7    from Section 2 of the H.B. 142.       So there would be no federal

8    issue, at least --

9               MR. SCHAERR:    I'm not saying I think there is likely

10   to be that kind of dispute.      I think our concerns are more

11   institutional than they are, you know, concerns about what's

12   likely to happen on this particular issue.

13              THE COURT:    All right.    I understand.

14              Mr. Noll, are your clients willing to enter into a

15   decree with the current administration and having it be a

16   consent judgment and decree that binds this administration?

17              MR. NOLL:    No, Your Honor, I think we're not willing

18   to enter a decree that doesn't bind the Executive Branch

19   Defendants and their successors.       I think in our view the

20   Executive Branch Defendants are in charge with enforcing what

21   we -- what we think, consistent with Your Honor's holding, is

22   the law by its plain language, and that law says what it says.

23   The legislature remains free under this consent decree to pass

24   a new or different law that a future executive can act in

25   accordance with, but in our view we're not willing to limit the

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 22 of 27
                                                                            23


1    terms of the decree to just the current occupants of the office

2    but with the Ex Parte Young Defendants, which is the executive

3    branch more generally, against whom we've brought our claims.

4               THE COURT:    Well, maybe I wasn't clear.      All current

5    Executive Branch Defendants.      The argument that the Intervenors

6    make is essentially in a case where there's been no real

7    dispute over the law, and this administration and its

8    defendant -- the Executive Branch Defendants are willing to

9    enter into a decree along the lines of what's been offered

10   here, that that decree could be entered as between them; but

11   that to continue it beyond them, given the clear language of

12   the statute, there's really no basis to subject further

13   administrations down the road from any potential oversight.

14   There will always be the interpretation of the decree that can

15   be cited in any court of law.

16              So my question maybe was narrower than I meant it to

17   be, and that was:    Are Plaintiffs willing to sign a decree for

18   the current Executive Branch Defendants that addresses these

19   issues as between the current Executive Branch Defendants and

20   the Plaintiffs?

21              MR. NOLL:    We're not, Your Honor, again for the

22   reasons I just articulated.      I think, you know, to the extent

23   there's a concern about future executive branch occupants, you

24   know, I encourage this Court to look at the decision in Frew Ex

25   Rel. Frew v. Hawkins, which talks about modification of a

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 23 of 27
                                                                            24


1    consent decree to the extent that there is any need to do so as

2    a sort of reason to -- or ability for courts to reconsider the

3    scope and extent of consent decrees.

4               Now, I think we would be hard-pressed to say that the

5    plain language of a statute -- that there would be any changed

6    circumstances that would lead to a valid reason to modify the

7    consent decree, but we're not willing, given the scope of our

8    complaint and the allegation we made in our complaint, to only

9    enter a decree that would extend just through the termination

10   of the current occupants' term in office.

11              THE COURT:    All right.    The court reporter did not

12   get the citation to the case you indicated.

13              MR. NOLL:    Sorry, Your Honor.     I can reread that.

14   It's Frew Ex Rel. Frew v. Hawkins, and the citation is 540 U.S.

15   437, and I encourage the Court to look at pages 441 to 42.

16              THE COURT:    Okay.   Does anybody have anything else

17   they want to be heard on today?

18              MR. NOLL:    Your Honor, just from Plaintiffs'

19   perspective, in line with your statement about the need or not

20   need to file anything in addition to the revised consent

21   decree, Plaintiffs would just like to reserve the right to file

22   anything, if necessary, concerning the collateral estoppel

23   effect that we discussed.      I don't necessarily anticipate we

24   will, but we would like to reserve that right.

25              THE COURT:    Okay.   I remain concerned about the

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 24 of 27
                                                                            25


1    language only because I would imagine there's already case law

2    that addresses what collateral estoppel effect there could be.

3    I am currently reading the current draft, as I said, to define

4    the consent parties as the current occupants and Plaintiffs,

5    and that the language about issue preclusion is an agreement

6    about an intention -- it's part of the whereas provisions --

7    about the intention of the current parties to this document.

8               As it's currently worded, I would not regard that to

9    be binding on successors because it's in a whereas clause and

10   not in a decree, and, certainly, if it were to -- if there were

11   an attempt to bind any of this legally, then that would be more

12   problematic.   I remain concerned because, frankly, I have not

13   seen, in my experience, a consent decree with that kind of

14   language, but I would assume there's case law that already

15   applies to that situation.      I simply have not investigated it

16   fully.

17              If you wish to file something at all with respect to

18   the consent decree, if you would file that by Friday as well.

19   If you do file something, then I'll allow all the other

20   parties -- I'm going to say seven days.        I'm hoping that's

21   enough to respond, and I'll say right now if for some reason

22   you think you need more time than that to respond, simply

23   request it, and I'll be inclined to entertain it.

24              I would like to wrap this up.       I wish I had wrapped

25   it up before now, but I'm not going to let the urgency to get

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 25 of 27
                                                                            26


1    something resolved interfere with getting it done right.

2               Any questions?

3               All right.    Thank you all very much.      I appreciate

4    you making the time for today.      We'll stand adjourned.

5         (END OF PROCEEDINGS AT 4:51 P.M.)

6

7                                    ******

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 26 of 27
                                                                            27


1    UNITED STATES DISTRICT COURT

2    MIDDLE DISTRICT OF NORTH CAROLINA

3    CERTIFICATE OF REPORTER

4

5

6               I,   Briana L. Bell, Official Court Reporter, certify

7    that the foregoing transcript is a true and correct transcript

8    of the proceedings in the above-entitled matter.

9

10              Dated this 26th day of July 2019.

11

12

13                             _______________________
                               Briana L. Bell, RPR
14                             Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25

      Carcano, et al. v. McCrory, et al. Motions 7/17/19



     Case 1:16-cv-00236-TDS-JEP Document 297 Filed 07/26/19 Page 27 of 27
